Title: To Thomas Jefferson from James Madison, 27 May 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
May 27. 1793

I have received your letter with the unsealed one for Monroe and have forwarded the latter. Your subsequent one, which I calculate to have been written on the 12th. inst: came to hand two days ago. I feel for your situation but you must bear it. Every consideration private as well as public require a further sacrifice of your longings for the repose of Monticello. You must not make your final exit from public life till it will be marked with justifying circumstances which all good citizens will respect, and to which your friends can appeal. At the present crisis, what would the former think, what could the latter say? The real motives, whatever they might be would either not be admitted or could not be explained; and if they should be viewed as satisfactory at a future day, the intermediate effects would not be lessened, and could not be compensated. I am anxious to see what reception Genest will find in Philada. I hear that the fiscal party in Alexa. was an overmatch for those who wished to testify the American Sentiment. George Town it is said repaired the omission. A public dinner was intended for him at Fredericksburg, but he passed with such rapidity that the compliment miscarried. It would not be amiss, if a knowledge of this could in a proper mode get to him. I think it certain that he will be misled if he takes either the fashionable cant of the Cities or the cold caution of the Government for the sense of the public; and I am equally persuaded that nothing but the habit of implicit respect will save the Executive from blame if thro’ the mask of Neutrality, a secret Anglomany should betray itself. I forgot when I requested your attention to my plows to ask the favor of you to pay for them, and to let me know the amount of your several advances. Yours always & affy.

Js. Madison jr


The plows are to be consigned to the care of Mr. Jno. Anderson Merchant Fredg. Billy at Mrs. Houses was charged to look out for the first vessel that offers. If the Newspapers should present one to your eye be so good as to let him have notice that he put them on board.

